Citation Nr: 0514083	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  02-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a hearing loss 
disability of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1950 to February 1951.

This matter arises before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claim of entitlement to 
service connection for a hearing loss disability.

During the course of the appeal, the RO issued a rating 
decision that granted service connection for nonsuppurative 
otitis media with hearing loss of the right ear. As the 
veteran has been granted the relief sought for his right ear 
under his claim, only the issue of a hearing loss disability 
of the left ear will be addressed below.

The veteran appeared and testified before a Travel Board on 
appeal in June 2003; a transcript of the hearing has been 
associated with the claims folder.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.	There is no competent medical evidence providing a nexus 
between the veteran's hearing loss disability of the left ear 
and his service; thus the veteran's hearing loss disability 
of the left ear was not incurred or aggravated by service.


CONCLUSION OF LAW

Service connection for a hearing loss disability of the left 
ear is not warranted. 
38 U.S.C.A. §§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.159, 3.303(c) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). Among other things, the VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits. The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim. The claimant must be given proper 
notice and an opportunity to respond. Implementing 
regulations for the VCAA were subsequently enacted, which 
were also made effective November 9, 2000, for the most part. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits. 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA 
and the implementing regulations are applicable in the 
present case, and will be collectively referred to as "the 
VCAA." 

To comply with the aforementioned VCAA requirements under 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), the RO must 
satisfy the following four duty to notify and assist 
requirements.
 
First, the RO must inform the claimant of the information and 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103 and 38 C.F.R.
§ 3.159(b)(1) (2004). In a February 2002 letter, the RO 
informed the veteran of the evidence necessary to prove 
entitlement to service connection for his disability claim. 
The RO informed the veteran that to establish entitlement, he 
will need to obtain evidence to show that he has a current 
disability, and that this disability has a relationship with 
an injury or disease that began in or was made worse during 
service.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide. See 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) (2004). In its February 2002 
letter, the RO informed the veteran that it would assist him 
in obtaining things such as medical records, treatment 
records, employment records, VA records, military records, 
records from federal agencies, and any other records it 
receives notice of.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide. See 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1) (2004). In the February 
2002 letter, the RO instructed the veteran to provide 
information about any person or agency who may have 
additional evidence. Specifically, the RO requested the 
veteran to complete VA From 21-4142, to provide information 
including the name, address, and dates involved, of 
individuals and facilities who may have records that could 
help the RO decide its claim.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) (2004). In the February 2002 letter, 
the RO reminded the veteran that it was his responsibility to 
ensure that the RO received all of the pertinent records, and 
instructed the veteran to send in the requested information 
as soon as possible, within a designated period of time. 

Throughout the adjudication process and in the February 2002 
letter, the RO has asked the veteran to provide VA with 
information about evidence that might be available, and was 
told VA would assist him in obtaining any additional 
evidence. When the appellant has provided information about 
where he was treated for his claimed condition, VA has 
obtained the records. 

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA. 
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information. He has not identified any additional, 
relevant evidence that has not been requested or obtained. 
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim. In short, the requirements under 
the VCAA have been met. Accordingly, there is no potential 
prejudice to the veteran for failure to develop the claim. 
Therefore, the Board will proceed to consider the merits of 
the appeal.


Factual Background

The veteran's pre-induction examination, dated August 1950, 
indicated the veteran's hearing in his left ear was evaluated 
as normal. Under the whispered and spoken voice test at 15 
feet, the veteran scored a 15/15. There were no other noted 
problems with his left ear.

The veteran's separation examination, dated January 1951, 
also indicated a normal hearing evaluation for the left ear. 
He again scored a 15/15 on the whispered voice test. A 
January 1951 radiologic record noted that there was evidence 
of a childhood infection on the left producing thickening of 
the cell walls, but did not document any hearing problems.

The veteran submitted a statement in March 1952, which 
claimed that during his fifth week of service, he was exposed 
to below freezing temperature continuously for several days 
and nights. He claimed that he was not relieved from duty or 
allowed to receive medical attention until many hours after 
both of his ears began to hurt. He subsequently sought 
treatment through his physician, Dr. B.B.C.

The veteran's treating physician, Dr. B.B.C., submitted a 
letter, dated March 1952. The letter indicated that he 
initially examined the veteran prior to his service in August 
1950. The physician noted problems with the right ear, but 
found the left ear to be normal. The physician noted that he 
subsequently examined the veteran again after his period of 
service, in August 1951. The physician noted that examination 
of the left ear revealed the same normal findings as he 
previously found.

After service, the veteran became an employee at Phillips 
Petroleum Company. A letter submitted by the company, dated 
July 1959, indicated that the veteran was given a pre-
placement examination in 1952 and was found to have problems 
with his right ear. However, it noted that audiogram tests 
showed that he had normal hearing in his left ear.

The veteran later received treatment at the VA North Texas 
Heath Care System from 2000 to 2002. Outpatient treatment 
reports showed that he had mild to profound hearing loss in 
the left ear and that he had requested a hearing aid. 

Notes, dated May 2000, from the Bonham VA Medical Center 
noted that audiometric testing done recently revealed a high 
frequency sensorineural hearing loss on the left side, 
compatible with age.

The veteran appeared and testified before a Travel Board 
hearing held on appeal in June 2003. At the hearing, the 
veteran suggested that noise exposure from weapons fire due 
to his participation in the armored infantry battalion during 
service, may have caused his hearing loss.

VA conducted an examination in April 2004 with a review of 
the claims folder. In his report, the examiner noted the 
veteran's history, including his claimed exposure to military 
noise from basic training. Upon examination, the examiner 
diagnosed the veteran with left high frequency sensorineural 
hearing loss. However, the examiner concluded that the 
veteran's left sided high frequency sensorineural hearing 
loss occurred after his separation from active duty, and 
found it less likely than not that the left ear hearing loss 
was related to service. He opined that the most likely 
etiology of the veteran's current left ear hearing loss is 
presbycusis (hearing loss due to aging).





Law and Analysis

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004). 
Even if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted for any disability first noted after 
discharge, when all of the evidence establishes that the 
disease was incurred in service. 38 C.F.R. 
§ 3.303(d) (2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) 
(West 2002). When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 3.102 (2004).

The veteran claims his current left ear hearing loss 
disability was due to exposure to cold weather and exposure 
to military noise during service.

The record shows that his pre-service left ear hearing was 
evaluated as normal at 15/15. His treatment history with Dr. 
B.B.C showed that the physician found no problems with the 
left ear. The veteran's separation examination also indicated 
that his hearing in the left ear was found to be normal.

In a March 1952 statement, the veteran complained of pain in 
both ears. However, there was no diagnosis or complaints of 
hearing loss in the left ear.

Post-service examination reports from the veteran's employer, 
Phillips Petroleum Company, indicated that a pre-placement 
examination in 1952 evaluated his hearing in the left ear as 
normal.

The record shows that the veteran's history of ear problems 
focused primarily on the right ear. It was not until many 
years after service that the veteran was treated for hearing 
loss in the left ear. During his treatment at the VA North 
Texas Heath Care System from 2000 to 2002, it was noted that 
the veteran had developed a high frequency sensorineural 
hearing loss in his left ear, but it was noted to be 
compatible with age. In April 2004, a VA examiner diagnosed 
the veteran with left high frequency sensorineural hearing 
loss. However, the examiner, after reviewing the case folder, 
found that the veteran's left ear hearing loss was most 
likely due to the normal course of aging and not likely 
related to service.

To receive service connection for the disability, there must 
be a medical diagnosis linking the service injury to the 
veteran's current disability. 38 U.S.C.A. § 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004). Although the veteran 
maintains that his current hearing loss disability of the 
left ear is related to his service, he is not a medical 
professional who can make such a determination. The veteran 
is competent to describe symptoms he had during service, but 
as a layperson, he is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause. 38 C.F.R. § 3.159(a) (2004); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). The evidence and medical opinions 
show that his disability did not manifest or aggravate during 
service, but rather, it developed many years after service. 
Since the record is devoid of any competent medical evidence 
that reflects his left ear hearing loss disability is related 
to service, his claim does not meet the criteria for service 
connection. 

Notwithstanding the veteran's own opinion as to the etiology 
of his current disability, the lack of a competent nexus 
opinion outweighs the veteran's contention. For that reason, 
the veteran's claim must be denied.  
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a hearing loss 
disability of the left ear must be denied. 38 U.S.C.A § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).

ORDER

Entitlement to service connection for a hearing loss 
disability of the left ear is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


